DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
 
Claim Status
Claims 1, 3, 4, 10, and 15 are pending. 
Claims 2, 5-9, 11-14, 16, and 17 were previously cancelled.
Claims 1, 3, 4, and 10 are currently amended. 
Claims 1, 3, 4, 10, and 15 have been examined.
Claims 1, 3, 4, 10, and 15 are rejected.

Priority
	Priority to 371 PCT/US2016/045363 filed on 08/03/2016 is acknowledged.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments


This is a new ground of rejection necessitated by the amendment to the claims.
Claim 1, 3, 4, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US Patent 4719101, Published 01/12/1988) in view of Staffier et al. (US Patent 3996346, Published 12/07/1976) as evidenced by Cropper et al. (International Application Published Under the PCT WO 2015/181029 A1, Published 12/03/2015).
The claims are directed to a roll-on composition comprising an antiperspirant, 3-5% oleic alcohol, and about 57% water. The claims are further directed to a method of reducing malodor associated with a volatile fatty acid comprising topically applying to skin the roll-on composition.
Morrison teaches a cream deodorant comprising 71% water and 5% olely (oleic) alcohol for application to the feet that is effective in reducing odor (column 2, lines 35-65). The composition can comprise up to 80% water and up to 10% oleyl alcohol (column 2, lines 3-6). 
Morrison lacks a teaching wherein the composition comprises an antiperspirant and that the composition is in the form of a roll-on. 
Staffier et al. teach deodorant and antiperspirant composition for topical use, particularly underarm and foot application (abstract). The antiperspirant and deodorant composition can be in the form of a roll-on (column 3, lines 40-42). The composition has been applied between the toes and foot bottom, which controlled foot odor and perspiration effectively for approximately 7 to 10 days (column 3, lines 34-39). 

With regard to the instantly claimed amount of water and instantly claimed amounts of oleic alcohol, these ware obvious amounts through routine optimization of the composition of Morrison. 
Cropper et al. teach that skin and sweat comprise malodor compounds including volatile fatty acids including isovaleric acid and 3-methyl-2-hexenoic acid (page 11, lines 22-26). Since, the composition of Tsukada et al. are applied to skin for the purpose of preventing and/or reducing sweating and odor it would inherently also reduce the naturally present volatile fatty acids present therein. Therefore, the instant claims limitation is inherently taught by the method and composition of Morrison.
Therefore, the instant claim is rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/               Primary Examiner, Art Unit 1617